

115 HR 5530 IH: To amend the Farm Security and Rural Investment Act of 2002 to repeal desert terminal lakes assistance.
U.S. House of Representatives
2018-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5530IN THE HOUSE OF REPRESENTATIVESApril 17, 2018Mr. Bishop of Utah introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Farm Security and Rural Investment Act of 2002 to repeal desert terminal lakes assistance. 
1.Repeal of desert terminal lakes assistanceSection 2507 of the Farm Security and Rural Investment Act of 2002 (16 U.S.C. 3839bb–6) is repealed. 